Title: From Thomas Jefferson to James Dinsmore, 22 June 1801
From: Jefferson, Thomas
To: Dinsmore, James


               
                  Dear Sir
                  Washington June 22. 1801.
               
               I have just learned by letters from mr Traquair & mr Jefferson that mr Stewart is gone on, having arrived at Richmond the 17th. inst. so that I presume he is with you by this time. I am rendered uneasy by the account I have of the condition in which he was there. if it be habitual, he could not be trusted with the superintendance of the nailery. Mr. Traquair had once before got alarmed on the same appearance, but hoped from the information he collected that it was accidental. I am glad that not having brought on his family we shall have some opportunity of trying him. in the mean time I wish you to keep in your own hands the transaction of all business with the customers, recieving their orders & seeing to the delivery, keeping the accounts, recieving money &c . as mr Stewart is alone, you will be able to provide for him till I come which will now be in little more than a month. when his family comes on they are to be fixed in the house built for Powel. I send this by the way of Richmond, in hopes you may get it sooner than if I wait the return of our post day from hence. accept my best wishes.
               
                  
                     Th: Jefferson
                  
               
            